Citation Nr: 0728985	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-35 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

What evaluation is warranted for lumbar spine degenerative 
disc disease with spondylolisthesis from April 16, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Anchorage, Alaska which granted entitlement to service 
connection for lumbar spine degenerative disc disease with 
spondylolisthesis.

In the May 2005 rating decision a 10 percent rating, 
effective from April 16, 2003, was assigned for the service-
connected low back disability.  In July 2005, the veteran 
expressed his disagreement with the rating assigned, and 
subsequently perfected an appeal concerning this matter.

In August 2006, a Decision Review Officer (DRO) increased the 
rating assigned to 20 percent from April 16, 2003.

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
characterized this issue in accordance with the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.

For the reasons stated below, the claim has been 
characterized as shown on the title page of this decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim has been accomplished.

2.  Prior to September 26, 2003, the veteran's low back 
disorder is not shown to have been manifested by either 
severe lumbar limitation of motion, or severe lumbosacral 
strain.  

3.  Since September 26, 2003, the veteran's low back disorder 
has not been manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  


CONCLUSION OF LAW

From April 16, 2003, the criteria for the assignment of a 
rating in excess of 20 percent for lumbar spine degenerative 
disc disease with spondylolisthesis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 
(Codes) 5239 (2006), 38 C.F.R. § 4.71a, Codes 5292, 5295 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in an October 2005 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
The claimant was provided the opportunity to present 
pertinent evidence.  The veteran was also provided an 
explanation as to the information or evidence needed to 
establish effective dates for the claim on appeal, as 
outlined by the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See March 2006 correspondence.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

Factual Basis

A VA fee-basis examination report dated in August 1992 
includes a diagnosis of chronic low back pain with no 
neurological deficits.  

A private medical X-ray report dated in December 2002 shows 
lumbar spine findings reflective of moderate degenerative 
disc disease and spondylolisthesis.

The veteran's service connection claim for a low back 
disorder was received by VA on April 16, 2003.  


The report of a January 2004 VA orthopedic examination notes 
that the veteran complained of low back pain beginning in 
2002.  He did not complain of radiating pain.  Examination of 
the low back showed the presence of tenderness; muscle spasm 
was not mentioned.  Range of motion showed forward flexion to 
75 degrees, bilateral lateral flexion to 30 degrees, 
extension to 10 degrees, bilateral rotation to 80 degrees.  
The supplied diagnoses included decreased range of back 
motion.  

The report of a private examination report, conducted in 
November 2004 by Dr. James, shows that moderately severe 
degenerative disc disease of the lumbar spine was diagnosed.  
Examination showed tenderness.  Range of motion was reported 
to be impaired by 40 percent in all planes of movement, with 
the exception of extension, which was limited to 60 degrees.  
Sitting straight leg raising testing was negative 
bilaterally.  The physician related the back problems to the 
veteran's military service.  

A July 2005 private MRI (magnetic resonance imaging) 
examination report includes findings of degenerative disc 
disease of the lumbar spine and spinal stenosis.  As part of 
this report the above-mentioned Dr. James again related the 
veteran's back problems to his military service.  

A May 2006 VA X-ray report reveals the presence of lumbar 
spine degenerative disc and joint disease.  

The report of a June 2006 VA orthopedic examination shows 
that the veteran complained of lumbar spine pain, which he 
described as "dull," with no radiation.  He complained of 
daily flare-ups, lasting one to two hours.  Examination of 
the low back showed that range of motion elicited guarded and 
painful movements.  Range of motion testing showed forward 
flexion from 0 to 60 degrees, extension was from 0 to 30 
degrees, bilateral lateral flexion was from 0 to 30 degrees, 
and bilateral lateral rotation was from 0 to 30 degrees.  All 
movements elicited pain.  Neurological testing showed that 
sensory examination was intact.  Intervertebral disc syndrome 
was not demonstrated.  The supplied diagnoses were 
degenerative disc disease of the lumbar spine with 
spondylolisthesis and spondylosis, and severe painful 
limitation of motion secondary to degenerative disc disease 
and spondylosis.  The examiner added that repetitive motion 
of the lumbar spine resulted in near total debilitation with 
pain and loss of motion of minus 30 degrees.  

Physical therapy, including traction, was afforded the 
veteran at the Elmendorf Air Force Base hospital in August 
2006.  

The veteran testified at a hearing conducted by the 
undersigned in May 2007.  He argued that his back disorder 
should be rated either 40 or 60 percent.  See page 20 of 
hearing transcript (transcript).  He added that while Dr. 
James had suggested he undergo back surgery, he declined.  
See page seven of transcript.  The veteran further indicated 
that his low back symptoms included radiating pain to above 
his right knee, incapacitating episodes every six months, and 
spasms.  See pages four, five, and six, respectively, of 
transcript.  

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
allows for ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's lumbosacral disorder is currently rated under 
Diagnostic Code (Code) 5239.  See August 2006 DRO decision.  
This rating is based, in part, on limitation of motion.  


In cases such as this, the Board must consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  With any form of arthritis, painful 
motion is an important factor of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

The criteria for rating disabilities of the spine generally 
were revised while the appeal was pending effective September 
26, 2003.  Prior to the effective date of any change in law 
only the old rating criteria may be considered. On and after 
the effective date of the new criteria only that new criteria 
may be applied.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Under the criteria in effect prior to September 26, 2003, a 
lumbosacral strain with muscle spasm on extreme forward 
bending, and a unilateral loss of lateral spine motion in a 
standing position, warranted a 20 percent evaluation.  A 40 
percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of lumbar spine motion warrants a 20 percent 
rating when limitation was moderate, and a 40 percent rating 
was warranted when limitation was severe.  38 C.F.R. § 4.71a, 
Code 5292 (2003).


In pertinent part, the revised criteria, effective September 
26, 2003, include 38 C.F.R. § 4.71a, Code 5239, which 
provides that spondylolisthesis or segmental instability is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  At this time, it was also provided 
that Code 5243, intervertebral disc syndrome, was to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 
C.F.R. § 4.71a.  As interverebral disc syndrome has not been 
diagnosed, the instant analysis will not contemplate 
consideration of Code 5293 (2003), and will be limited to 
consideration of the General Rating Formula for Diseases and 
Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, under which the veteran's low back disorder is 
currently rated, the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating requires 
thoracolumbar spine forward flexion greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or for 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  
Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Code 5242 (2006), and 38 C.F.R. § 4.71a, Codes 5286 and 5289 
(2003) based on ankylosis of the spine, ankylosis is not 
shown.  Ankylosis is the immobility and consolidation of a 
joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).


The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  When a question arises as to which of 
two ratings under a particular Code applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  It is the 
policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The Board initially observes that while medical records are 
on file dated between April 16, 2003, and September 25, 2003, 
none are shown to sufficiently concern the veteran's service-
connected low back disorder, and, as such, contain no mention 
of clinical findings or diagnoses.  Thus, the adjudication of 
this claim will solely utilize the provisions set out as part 
of the General Rating Formula for Diseases and Injuries of 
the Spine.  Lumbar spine range of motion findings, reported 
as part of the above-discussed VA examinations in January 
2004 and January 2006, as well as part of the above-discussed 
November 2004 private examination report, all failed to 
demonstrate that forward flexion of the thoracolumbar spine 
was 30 degrees or less.  See Code 5239.  Consequently, the 
next higher, 40 percent, rating under Code 5239 is not 
warranted.  

As mentioned, the complete medical record fails to show that 
the veteran's lumbar spine disorder is manifested by 
intervertebral disc syndrome.  As such, there is no basis for 
an increased rating based on incapacitating episodes.  The 
objective clinical evidence also does not show neurological 
symptoms which may be separately rated and combined with the 
rating for orthopedic disability.  Indeed, despite his 
complaints of radiating pain in the course of his May 2007 
hearing, no radicular symptoms or sensory deficits have been 
medically diagnosed.  


The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45.  The appellant's 
complaints of discomfort and pain have been considered and 
have been taken into account in the assignment of the 
disability rating assigned.  The Board has considered the 
veteran's claim for an increased rating for his lumbar spine 
disability under all appropriate diagnostic codes.  

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, that has 
been done in this case, and it is important to emphasize that 
the Rating Schedule does not provide a separate rating for 
pain, Spurgeon v. Brown, 10 Vet. App. 194 (1997), and the new 
general rating formula specifically requires the use of the 
defined criteria "with or without pain."  38 C.F.R. 
§ 4.71a.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent from 
April 16, 2003, for lumbar spine degenerative disc disease 
with spondylolisthesis is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


